HALPERN LAW GROUP
ARID. HALPERN, ATTORNEY AT LAW - OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    EUGENE DIVISION



CHRISTINA MARIE LONG,                                  Case No. 6:19-cv-00114-AA

     Plaintiff,

vs.
COMMISSIONER,                                          ORDER - EQUAL ACCESS
SOCIAL SECURITY ADMINISTRATION                         TO JUSTICE ACT AWARD
                                                       OF FEES
      Defendant.



       Attorney fees in the amount of $7569.19 are hereby awarded to Plaintiff pursuant to the
Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the
Treasury Offset Program,' payment of this award shall be made via check sent to Ari Halpern's
address: 62910 O.B. Riley Rd, Suite 100, Bend, OR 97703.         In accordance with the fee




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                  - Page 1
assignment which Plaintiff has signed, payment shall be made in Ari Halpern's name if no debt
subject to offset exists.

        DATED this    3\�t day ofJtw}�            ,2020.



                                          United States District Court Judge
                            '

Submhted on January 31, 2020
s/ Ari D. Halpern
ARID. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                  - Page 2
